           Case 1:19-cv-10595-ER Document 39 Filed 06/01/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

  MEHMET EMIN TATAS,
                                  Plaintiff,               19-cv-10595 (ER)
                      -against-                            Order for Limited Appearance of
                                                           Pro Bono Counsel
  ALI BABA’S TERRACE, INC., et al.,
                                  Defendants.

EDGARDO RAMOS, United States District Judge:

         IT IS ORDERED that the Clerk of Court shall locate pro bono counsel to represent the

plaintiff at the mediation. The time to assign a mediator under Local Rule 83.9 and the Court’s

Mediation Program Procedures will be deferred until pro bono counsel has filed a Notice of

Limited Appearance of Pro Bono Counsel. Pro bono counsel will represent the plaintiff solely

for purposes of the mediation, and that representation will terminate at the conclusion of the

mediation process.


Dated:    June 1, 2020
          New York, New York

                                                                  EDGARDO RAMOS
                                                                United States District Judge
